Case 1:19-mc-24587-MGC Document 1 Entered on FLSD Docket 11/05/2019 Page 1 of 27



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            MISC. NO. _______________________


   In re:
   Subpoenas directed to BEN BRAUSER,
   DANIEL BRAUSER AND JOSHUA
   BRAUSER.

                                                   /




    MOTION TO QUASH SUBPOENAS DECES TECUM, OR IN THE ALTERNATIVE,
                   MOTION FOR PROTECTIVE ORDER




                                                        Attorneys for Petitioners Ben Brauser,
                                                        Joshua Brauser, and Daniel Brauser
                                                        1200 Four Seasons Tower
                                                        1441 Brickell Avenue
                                                        Miami Florida 33131
                                                        Phone: (305) 350-5116
                                                        Fax: (305) 372 2738




                              HomeR BonneR Jacobs Ortiz, P.A.
                   1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                  305 350 5100 | www homerbonner.com
Case 1:19-mc-24587-MGC Document 1 Entered on FLSD Docket 11/05/2019 Page 2 of 27




                                                Table of Contents
  I.       INTRODUCTION .................................................................................................................. 1

  II.      BACKGROUND .................................................................................................................... 2

        A. The SEC’s Complaint and First Amended Complaint......................................................... 2

        B. Procedural history in the Honig Matter. .............................................................................. 4

        C. The Rule 45 subpoenas issued to the non-party Brausers request documents well beyond
        the timeframe and claims alleged in the FAC. ............................................................................ 5

  III.        LEGAL FRAMEWORK ..................................................................................................... 7

  IV.         ARGUMENT ....................................................................................................................... 8

        A. The Subpoenas should be quashed because they impose an undue burden upon the non-
        party Brausers. ............................................................................................................................ 8

           1.    The SEC does not need the information requested because it is beyond the scope of its
           claims alleged in the FAC. ...................................................................................................... 8

           2.    The vast breadth and expansive timeframe of the Subpoenas mandate that they should
           be quashed. ............................................................................................................................ 11

           3.    The burden placed upon the non-party Brausers to gather and produce documents
           responsive to the Subpoenas is undue. .................................................................................. 13

        B. The Subpoena issued to non-party Ben Brauser must be quashed because it calls for the
        production of documents protected by the attorney-client privilege and the work-product
        doctrine in violation of Rule 45(d)(3)(A)(iii). .......................................................................... 14

        C. If the Subpoenas are not quashed, the scope of the Subpoenas should be narrowed ............
           ............................................................................................................................................ 15

        D.    The Court must order the SEC to pay the costs of filing this motion to quash and any
        subsequent costs incurred by the Brausers to the extent it must produce records. ................... 17

  V.       CONCLUSION ..................................................................................................................... 20




                                                               ii
                                                  HomeR BonneR Jacobs Ortiz, P.A.
                                   1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                                  305 350 5100 | www homerbonner.com
Case 1:19-mc-24587-MGC Document 1 Entered on FLSD Docket 11/05/2019 Page 3 of 27



                                                          Table of Authorities

  CASES

  America Online, Inc. v. Bagley, No. 05-22399, 2005 WL 8155872 (S.D. Fla. Nov. 1, 2005) ..... 12

  Braxton v. Farmer’s Ins. Grp., 209 F.R.D. 651 (N.D. Ala. 2002) ............................................... 11

  Concord Boat Corp. v. Brunswick Corp., 169 F.R.D. 44 (S.D.N.Y. 1996).................................. 14

  Davidson v. Gov’t Emp. Ins. Co., No. 09-CV-727, 2010 WL 11507180 (M.D. Fla. Mar. 19,

    2010) ................................................................................................................................... 10, 11

  Fadalla v. Life Auto. Prod, Inc., 258 F.R.D. 501 (M.D. Fla. 2007) ............................................... 8

  FDIC v. Portnoy, No. 8:13-cv-1124, 2105 WL 12838859 (M.D. Fla. Jun. 19, 2015) ................... 9

  Great American Ins. Co. v. Veteran’s Support Org., 166 F. Supp. 3d 1303 (S.D. Fla. 2015) ....... 7

  In re Hornbeam Corp., No. 14-24887, 2019 WL 5106768 (S.D. Fla. Sept. 27, 2019) ................ 17

  In re Subpoena to Produce Documents of Clapp, No. 14-80191, 2014 WL 3784112 (N.D. Cal.

    Jul. 31, 2014)............................................................................................................................. 11

  Legal Voice v. Stormans Inc., 738 F. 3d 1178, 1185 (9th Cir. 2013)............................................ 17

  Mount Hope Church v. Bash Back!, 705 F. 3d 418 (9th Cir. 2012) ............................................. 18

  Narcoosee Acquisitions, LLC v. Kohl’s Dept. Stores, Inc., 2014 WL 4279073 (M.D. Fla. Aug.

    28, 2014) ............................................................................................................................. 17, 19

  Schaaf v. SmithKline Beecham Corp., No. 06-CV-120-J-25, 2006 WL 2246146 (M.D. Fla. Aug.

    4, 2006) ................................................................................................................................. 8, 15

  SEC v. Honig et al., Case No. 18-cv-8175-ER (S.D.N.Y. Sept. 7, 2018) ................................. iv, 1

  SEC v. Life Partners Holdings, Inc., No. 12 Civ. 33, 2012 WL 12850253 (W.D. Tex. Aug. 17,

    2012) ..................................................................................................................................... 5, 12


                                                           iii
                                              HomeR BonneR Jacobs Ortiz, P.A.
                               1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                              305 350 5100 | www homerbonner.com
Case 1:19-mc-24587-MGC Document 1 Entered on FLSD Docket 11/05/2019 Page 4 of 27



  SEC v. Schooler, No. 16-cv-00517, 2016 WL 6821079 (D. Nev. Nov. 17, 2016) ................. 18, 19

  Ubiquiti Networks, Inc. v. Kozumi USA Corp., 295 F.R.D. 512 (N.D. Fla. 2013) ......................... 7

  United States v. Schaltenbrand, 930 F.2d 1554 (11th Cir. 1991) ................................................. 14


  RULES


  Fed. R. Civ. P. 26 ...................................................................................................................... 7, 11

  Fed. R. Civ. P. 45 ........................................................................................ 7, 11, 13, 15, 16, 17, 18

  TREATISES

  9A Wright & Miller, Federal Practice & Procedure (3d ed.)...................................................... 18




                                                           iv
                                              HomeR BonneR Jacobs Ortiz, P.A.
                                1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                               305 350 5100 | www homerbonner.com
Case 1:19-mc-24587-MGC Document 1 Entered on FLSD Docket 11/05/2019 Page 5 of 27




                                            Table of Exhibits


  A) SEC subpoena to Ben Brauser

  B) SEC subpoena to Daniel Brauser

  C) SEC subpoena to Joshua Brauser

  D) First Amended Complaint, SEC v. Honig et al., Case No. 18-cv-8175-ER (S.D.N.Y. Sept. 7,
     2018)

  E) The SEC’s August 8, 2019, letter to the Court in SEC v. Honig et al., Case No. 18-cv-8175-
     ER (S.D.N.Y. Sept. 7, 2018)

  F) Robert Ladd’s August 20, 2019 letter to the Court in SEC v. Honig et al., Case No. 18-cv-
     8175-ER (S.D.N.Y. Sept. 7, 2018)

  G) Michael Brauser and Grander Holdings, LLC’s August 26, 2019 letter to the Court in SEC v.
     Honig et al., Case No. 18-cv-8175-ER (S.D.N.Y. Sept. 7, 2018)

  H) Michael Brauser and Grander Holdings, LLC’s September 18, 2019 letter to the Court in
     SEC v. Honig et al., Case No. 18-cv-8175-ER (S.D.N.Y. Sept. 7, 2018)

  I)   District Court’s September 30, 2019 Order in SEC v. Honig et al., Case No. 18-cv-8175-ER
       (S.D.N.Y. Sept. 7, 2018)

  J)   Declaration of Ben Brauser, Esq.




                                              v
                                 HomeR BonneR Jacobs Ortiz, P.A.
                      1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                     305 350 5100 | www homerbonner.com
Case 1:19-mc-24587-MGC Document 1 Entered on FLSD Docket 11/05/2019 Page 6 of 27
Case 1:19-mc-24587-MGC Document 1 Entered on FLSD Docket 11/05/2019 Page 7 of 27



  I.     INTRODUCTION

         Pursuant to Federal Rule of Civil Procedure 45, Petitioners Ben Brauser, Daniel Brauser

  and Joshua Brauser (collectively, the “Brausers”) respectfully move this Court for entry of an

  order quashing the subpoenas served upon them (the “Subpoenas”) by the Securities and

  Exchange Commission (“SEC”) in the matter of SEC v. Honig et al., Case No. 18-cv-8175-ER

  (S.D.N.Y. Sept. 7, 2018) (“Honig Matter”). Exs. A, B & C. The Subpoenas stem from the

  Honig Matter pending in the Southern District of New York, where the Brausers’ father, Michael

  Brauser, is a litigating defendant. The Brausers are not parties to the Honig Matter. The

  identical subpoenas issued to the Brausers, requiring production to the SEC’s Miami Regional

  Office, are in violation of Rule 45 of the Federal Rules of Civil Procedure. The subpoenas

  impose an extraordinary undue burden on the Brausers given the unfathomable scope of the

  information they seek regarding 33 different issuers/companies and 64 individuals throughout a

  nearly eight-year period, particularly in light of the SEC’s claims in its Amended Complaint,

  which relate to a purported pump and dump scheme involving just three issuers. The subpoena

  to Ben Brauser, who serves as counsel for his father Michael Brauser, violates Rule 45 for an

  additional reason—it seeks documents protected by the attorney-client privilege and work-

  product doctrine. The Subpoenas should therefore be quashed in their entirety.

         In the alternative, this Court should issue a protective order, limiting the scope of the

  subpoenas to require the Brausers only produce non-privileged information pertaining only to the

  three companies which comprise the entirety of the focus of the SEC’s allegations in the Honig

  Matter. In attempting to confer, the SEC has not offered any bona-fide concessions or

  alternatives. Given this, coupled with the Subpoenas’ scope and associated undue burden, this


                                              1
                                 HomeR BonneR Jacobs Ortiz, P.A.
                      1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                     305 350 5100 | www homerbonner.com
Case 1:19-mc-24587-MGC Document 1 Entered on FLSD Docket 11/05/2019 Page 8 of 27



  Court should award the Brausers attorney’s fees and costs in relation to filing this motion and (if

  necessary) its collection and production of records in the specific format the SEC requests.

  II.    BACKGROUND

         A. The SEC’s Complaint and First Amended Complaint.

         On September 7, 2018, the SEC filed its action in the Honig Matter against Defendants

  Barry C. Honig (“Honig”), John Stetson (“Stetson”), Michael Brauser (“M. Brauser”), John R.

  O'Rourke III (“O'Rourke”), Mark Groussman (“Groussman”), Phillip Frost (“Frost”) Robert

  Ladd (“Ladd”), Elliot Maza (“Maza”), Brian Keller (“Keller”), John H. Ford (“Ford”), Alpha

  Capital Anstalt (“Alpha”) ATG Capital LLC (“ATG”), Frost Gamma Investments Trust

  (“FGIT”), GRQ Consultants, Inc. (“GRQ”), HS Contrarian Investments, LLC (“HSCI”), Grander

  Holdings, Inc. (“Grander”), Melechdavid, Inc., (“Melechdavid”), OPKO Health Inc. (“Opko”),

  Southern Biotech Inc. (“Southern Biotech”) and Stetson Capital Investments Inc. (“SCI”). The

  SEC has since amended its Complaint; thus, the operative charging document is the First

  Amended Complaint (“FAC”). Ex. D. The SEC’s “Summary of Allegations” in the FAC reads

  as follows:

         This case involves a series of highly profitable ‘pump-and-dump” schemes
         involving the stock of three public companies, “Company A,” [BioZone
         Pharmaceuticals, Inc.1] “Company B,” [MGT Capital Investments, Inc.] and
         “Company C” [MabVax Therapeutics Holdings, Inc.]. At the center of all three
         schemes were Defendants Honig, Brauser, Stetson and O’Rourke, as well as some
         combination of their entities, Defendants GRQ, Grander, SCI, HSCI and ATG.
         In all three schemes, these Defendants amassed a controlling interest in the issuer,
         concealed their control, drove up the price and trading volume of the stock


  1Through other pleadings in the Honig Matter and through articles in the press, Companies A, B,
  and C have been identified as Biozone Pharmaceuticals, Inc. (“BioZone”), MGT Capital
  Investments, Inc., (“MGT”) and Mab Vax Therapeutics Holdings, Inc. f/k/a Telik Inc.
  (“MabVax”), respectively.

                                               2
                                  HomeR BonneR Jacobs Ortiz, P.A.
                       1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                      305 350 5100 | www homerbonner.com
Case 1:19-mc-24587-MGC Document 1 Entered on FLSD Docket 11/05/2019 Page 9 of 27



         through manipulative trading and/or paid promotional activity, and then dumped
         their shares into the artificially inflated market on unsuspecting retail investors.

         Across all three schemes, Honig was the primary strategist, calling upon other
         Defendants to, among other things, acquire or sell stock, arrange for the issuance
         of shares, negotiate transactions, and/or engage in promotional activity. In each
         scheme, Honig and some combination of Brauser, Stetson, and O’Rourke (and
         often other individuals), either explicitly or tacitly agreed to acquire, hold, vote
         and/or dispose of their shares in coordination with one another…

  Ex. D, ¶¶ 2-3 (emphasis added).

         Spanning the remainder of the 100-page FAC, are the allegations and claims that relate

  specifically to the alleged “pump and dump” schemes related to BioZone (Company A), see id.

  ¶¶ 80-124, MGT (Company B), see id. ¶¶ 125-158, and MabVax (Company C), see id. ¶¶ 159-

  194. The SEC’s claims for relief are also limited to the three alleged pump-and-dump schemes.

  See, e.g., id. ¶ 196 (alleging that defendants violated Section 10(b) and Rule 10b-5 of the

  Securities Exchange Act of 1934 with respect to their conduct “in connection with the purchase

  or sale of Company A, Company B, and/or Company C securities”); id. ¶ 204 (alleging that

  defendants violated Section 17 of the Securities Act of 1933 because they “knowingly, recklessly

  or negligently engaged in transactions, practices, or courses of business which operated or would

  operate as a fraud or deceit upon purchasers of securities of Company A, Company B and/or

  Company C”). The timeframe alleged for the relevant purchase and sales of securities related to

  the three purported pump-and-dump schemes span August 2013, see id. ¶ 98 through May 2016

  see id. ¶¶ 141-49.2 The Brausers are not named as defendants in the FAC. Nor does the SEC



  2The alleged pump and dump for Company C is alleged to have occurred in 2015. See id. ¶¶
  185-191. Although the SEC makes generic allegations regarding the purchase and sale of
  securities beginning in 2010, See, e.g., id. ¶¶55, 60, the specific transactions related to the pump-
  and-dump schemes are alleged to begin in 2013. See id. ¶¶ 98–113.

                                               3
                                  HomeR BonneR Jacobs Ortiz, P.A.
                       1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                      305 350 5100 | www homerbonner.com
Case 1:19-mc-24587-MGC Document 1 Entered on FLSD Docket 11/05/2019 Page 10 of 27



   make any reference to 29 of 33 the issuers/companies or 54 of the 64 individuals for whom the

   SEC now seeks documents from the non-party Brausers.

          B. Procedural history in the Honig Matter.

          After the filing of the Complaint on September 7, 2018, certain defendants entered into

   consents with the SEC, resolving, in part or in full the allegations against them resulting in the

   entry of either Judgments or Final Judgments depending on the nature of their respective

   consents. The district court entered judgment as to Ford on September 21, 2018, [Honig Matter

   ECF No. 28] and earlier this year, it entered final judgments against Frost, FGIT, Opko,

   Groussman, Alpha, Melechdavid, Maza, Keller, Honig, and GRQ [Honig Matter ECF Nos.

   76,77,78,92,93,94,110,113,151,152].

          Consequently, the remaining defendants in the Honig Matter are Stetson, Brauser,

   O’Rourke and Ladd. To that end, on June 19, 2019, defendants Brauser, Grander (Michael

   Brauser’s entity) and Ladd filed motions to dismiss. [Honig Matter ECF Nos. 144, 146.] The

   motions have been fully briefed and are pending before the district court.

          On August 8, 2019, the SEC filed a letter with the district court advising of its intention

   to continue its administrative investigation of the matter outside of civil discovery and the district

   court’s purview. The SEC’s August 8, 2019, letter is attached as Ex. E. In response Defendants

   Ladd and Brauser objected to the SEC issuing administrative subpoenas as an improper end

   around the Federal Rules of Civil Procedure. Defendant Ladd’s August 20, 2019 submission is

   attached as Ex. F, and Defendant M. Brauser’s August 26 and September 18, 2019 submissions

   are attached as Exs. G & H.

          On September 30, 2019, the district court entered its order denying defendants’ objection,

   but warning the SEC that pursuant to SEC v. Life Partners Holdings, Inc., No. 12 Civ. 33, 2012
                                                  4
                                HomeR BonneR Jacobs Ortiz, P.A.
                        1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                       305 350 5100 | www homerbonner.com
Case 1:19-mc-24587-MGC Document 1 Entered on FLSD Docket 11/05/2019 Page 11 of 27



   WL 12850253, at *2 (W.D. Tex. Aug. 17, 2012) (holding that SEC violated the Federal Rules of

   Civil Procedure by issuing administrative subpoena for deposition during active civil litigation),

   the parties must advise the district court if they become aware of any discovery taken in

   contravention to the Federal Rules of Civil Procedure. The district court’s September 30, 2019

   Order is attached as Ex. I.

          C. The Rule 45 Subpoenas issued to the non-party Brausers request documents well
             beyond the timeframe and claims alleged in the FAC.

          On September 30, 2019, the same day as the Court’s Order advising the SEC not to run

   afoul of Rule 45 and the proscriptions of SEC v. Life Partners, the SEC issued the Subpoenas to

   Michael Brauser’s sons, Ben, Daniel and Joshua.3 See Exs. A, B & C. The contents of the

   requests extended far beyond the salient allegations and claims of the SEC’s FAC.

          The subpoenas—each identical—contained five separate requests to produce. Request

   no. 1 asks for “all documents concerning an investment or trading by You (as defined as

   subpoena recipient), anyone acting on Your behalf, Michael Brauser, any entity affiliated with

   Michael Brauser, [your other two brothers], in the following securities, during the Relevant

   Period,” which the SEC defined to span from November 1, 2010 through March 1, 2018.” Ex. A

   at 1-2; Ex. B at 1-2; Ex. 3 at 1-2. Request No. 1 includes a list of 33 issuers/companies, which

   first lists Companies A, B, and C, BioZone, MGT, and Mab Vax, respectively, and then adds

   another 30 more. Id.




   3The Court’s Order was issued via CM/ECF at 4:06 p.m. on September 30, 2019. It is unknown
   whether the Commission issued the subpoenas before or after the receipt of the Court’s Order.


                                                5
                                   HomeR BonneR Jacobs Ortiz, P.A.
                        1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                       305 350 5100 | www homerbonner.com
Case 1:19-mc-24587-MGC Document 1 Entered on FLSD Docket 11/05/2019 Page 12 of 27



          Request No. 2 asks for the production of “all documents concerning communications

   with any of the following individuals concerning BioZone [Company A], MGT [Company B] or

   MabVax [Company C] during or concerning the Relevant Period, including emails, texts, chats,

   telephone records, audio recordings, contracts and/or agreements.” Ex. A at 3; Ex. B at 3; Ex. C

   at 3. It then lists 64 individuals, including all named defendants. See id.

          Request No. 3 seeks the production of documents concerning “communications during

   the Relevant Period with two individuals or representatives of 7 entities concerning any entity in

   which you, [your brothers] or Michael Brauser (or any affiliated entity) had an investment,

   including emails, texts, chats, telephone records, audio recordings, contracts and/or agreements.”

   Ex. A at 4; Ex. B at 4; Ex. C at 4.

           Request No. 4 requests “all documents concerning communications between You and

   Barry Honig, John Stetson, John O’Rourke, Mark Groussman, Phillip Frost (or anyone acting on

   his or his affiliated entities’ behalf) or Michael Brauser, concerning the exercise of voting rights

   held by You or Michael Brauser (in his own capacity or on behalf of any entity) in the securities

   of the issues listed in Request No. 1.” Ex. A at 4-5; Ex. B at 4-5; Ex. C at 4-5. Thus, Request

   No. 4 cross-references the 33 issuers/companies listed in Request No. 1.

          Request No. 5 asks for “[a]ll documents concerning the preparation of filing during the

   Relevant Period of any Schedules 13D or 13G by any person or entity concerning any of the

   issuers listed in Request No. 1,” hence cross-referencing the 33 issuers/companies listed in

   Request No. 1. Ex. A at 5; Ex. B at 5; Ex. C at 5.4




   4Despite the breadth of the Subpoenas, the SEC originally demanded a response two weeks from
   their issuance, October 14, 2019. After the undersigned’s first conferral with the SEC, it agreed
                                                  6
                                 HomeR BonneR Jacobs Ortiz, P.A.
                        1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                       305 350 5100 | www homerbonner.com
Case 1:19-mc-24587-MGC Document 1 Entered on FLSD Docket 11/05/2019 Page 13 of 27



          The Brausers lodged objections to the Subpoenas with the SEC pursuant to Rule

   45(d)(2)(B), and have met and conferred with counsel for the SEC on October 23 and November

   4, 2019 in an attempt to resolve this dispute. Unfortunately, the SEC has refused to limit to

   scope and breadth of their requests.

   III.   LEGAL FRAMEWORK

          Pursuant to Rule 45, “on a timely motion, the court for the district where compliance is

   required must quash or modify a subpoena that…(iii) requires disclosure of privileged or other

   protected matter, if no exception or waiver applies; or (iv) subjects a person to undue burden.”

   Fed. R. Civ. P. 45(d)(3)(A). Pursuant to Rule 26, the court “must” also preclude discovery that

   “is unreasonably cumulative or duplicative, or can be obtained from some other source that is

   more convenient, less burdensome, or less expensive.” Fed. R. Civ. P. 26(b)(2)(C)(i); Watts v.

   SEC, 482 F. 3d 501, 509 (D.C. Cir. 2007) (holding that limitations set forth in Rule 26(b)(2)(C)

   apply to discovery served on nonparties by subpoena).

          “With regard to the burden imposed on non-parties in responding to discovery requests,

   courts consider the following factors: relevance, the requesting party’s need for documents, the

   breadth of the document request, and the time period covered by the request.” Great American

   Ins. Co. v. Veteran’s Support Org., 166 F. Supp. 3d 1303, 1310 (S.D. Fla. 2015) (citing Ubiquiti

   Networks, Inc. v. Kozumi USA Corp., 295 F.R.D. 512, 521 n.2) (N.D. Fla. 2013)) (quashing non-

   party subpoena). The status of the movants as non-parties to the underlying litigation is a factor

   weighing against disclosure. See id. (citations omitted); Fadalla v. Life Auto. Prod, Inc., 258



   to allow 60 additional days for Ben Brauser to respond and 30 additional days for Daniel and
   Joshua to respond.

                                                7
                                   HomeR BonneR Jacobs Ortiz, P.A.
                        1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                       305 350 5100 | www homerbonner.com
Case 1:19-mc-24587-MGC Document 1 Entered on FLSD Docket 11/05/2019 Page 14 of 27



   F.R.D. 501, 504 (M.D. Fla. 2007) (citation omitted) (quashing non-party subpoena and noting

   “[t]he status of a person as a non-party is a factor that weighs against disclosure”); Schaaf v.

   SmithKline Beecham Corp., No. 06-CV-120-J-25, 2006 WL 2246146, at *2 (M.D. Fla. Aug. 4,

   2006) (“Courts must also consider the status of a witness as a nonparty when determining the

   degree of burden; the status of the person as a non-party is a factor often weighing against

   disclosure.). While the burden lies with the Brausers in demonstrating that compliance with the

   subpoenas presents an undue burden, it is the SEC’s burden to prove its requests are relevant.

   Fadalla, 258 F.R.D. at 504.

   IV.    ARGUMENT

          A. The Subpoenas should be quashed because they impose an undue burden upon
             the non-party Brausers.

          The Subpoenas to the non-party Brausers must be quashed pursuant to Rule 45 because

   they seek voluminous records over an eight-year period that extend well beyond what the SEC

   alleges and claims in its FAC.

                  1. The SEC does not need the information requested because it is beyond the
                     scope of its claims alleged in the FAC.

          The SEC’s claims against the defendants in the Honig Matter relate solely to a pump-and-

   dump scheme regarding three issuers/companies and ten named individual defendants. The

   Subpoenas, however, go well beyond the scope of the SEC’s FAC and its claims.

          First, the FAC’s allegations focus squarely on alleged misdeeds of the defendants

   pertaining to only three companies during a timeframe of 2013 through 2016. The sole basis for

   the SEC’s claims in the Honig Matter involve three companies: BioZone, MGT, and MabVax.

   See Ex. D, ¶¶ 80-277. Indeed, in the SEC’s own words, their FAC “concerns three of those

   issuers” that Defendants Honig, Brauser, Stetson, and O’Rourke, individually or through their
                                                  8
                                HomeR BonneR Jacobs Ortiz, P.A.
                        1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                       305 350 5100 | www homerbonner.com
Case 1:19-mc-24587-MGC Document 1 Entered on FLSD Docket 11/05/2019 Page 15 of 27



   entities, invested in alongside one another. Ex. D, ¶ 55. Thus, even if the named defendants in

   the Honig Matter invested in other issuers, the SEC’s action relates solely to BioZone, MGT, and

   MabVax.5

          The SEC, however, does not limit its Subpoenas to the Brausers to those three

   companies. Instead, the SEC asks for “all documents concerning an investment or trading” by

   M. Brauser and the non-party Brausers for an additional 29 issuers/companies, that by the SEC’s

   own admission are not at issue in the Honig Matter.6 Ex. A at 2, Ex. B at 2; Ex. C at 2. None of

   the SEC’s claims regard 29 of the other issuers/companies the SEC lists on the Subpoenas. Nor

   does the SEC make any specific allegation in the FAC regarding 29 of the 33 issuers/companies

   in Request No. 1.

          The same is true with respect to Request No. 3, which calls for all documents concerning

   communications that the Brausers had with non-parties Drew Ciccarelli, David Zazoff, TSX

   Ventures, LLC, RedChip Investor Relations, Mission IR, Third Coast Media, SmallCapIR,

   Seeking Alpha or Stockbeast “concerning any entity” in which “You, [your non-party brothers]

   or Michael Brauser (of affiliated entity) had an investment…” Ex. A at 4, Ex. B at 4; Ex. C at 4




   5Nor can the SEC argues that its generic allegations that the defendants “invested alongside one
   another in at least 19 issuers at about the same time, from 2011 to the present,” Ex. D, ¶ 55 and
   that “[Michael] Brauser is a long-time co-investor with Honig…in more than 40 issuers,” id., ¶
   60, justifies its overbroad requests, because the Court must look to the actual, specific claims
   alleged. See FDIC v. Portnoy, No. 8:13-cv-1124, 2105 WL 12838859, at *1 (M.D. Fla. Jun. 19,
   2015) (quashing non-party subpoena noting that “[w]hile at first the amended complaint’s scope
   may appear broad, the allegations at closer inspection only deal with…[claims] the amended
   complaint specifically describes”).

   6Arguably the fourth company on the list, OPKO Health, Inc., may be relevant as it was
   previously a defendant in the Honig Matter.

                                               9
                                  HomeR BonneR Jacobs Ortiz, P.A.
                       1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                      305 350 5100 | www homerbonner.com
Case 1:19-mc-24587-MGC Document 1 Entered on FLSD Docket 11/05/2019 Page 16 of 27



   (emphasis added). But for a passing reference to Seeking Alpha in the FAC, the SEC makes no

   allegation regarding any of the individuals or issuers/companies listed in Request No. 3. In

   addition, the request is severely overbroad as it does not limit the request to the three companies

   at issue in SEC’s claims, but instead asks for documents relating to any investment by the non-

   party Brausers.

          Second, although the SEC’s claims solely relate to the 10 named individual defendants,

   the SEC requests in Request No. 2 that the non-party Petitioners produce all “documents

   concerning communications” with a list of 64 people regarding BioZone, MGT, or MabVax.

   Beyond the 10 individual defendants named in the SEC’s original Complaint, the SEC makes no

   claim or reference to any of the other 54 individuals on the list. It simply makes no sense that

   non-party Petitioners Ben, Daniel, and Joshua Brauser should be required to search all emails,

   texts, etc., for communications with individuals that are not referenced in the SEC’s FAC and its

   claims against the defendants in the Honig Matter. See Davidson v. Gov’t Emp. Ins. Co., No. 09-

   CV-727, 2010 WL 11507180, at *2 (M.D. Fla. Mar. 19, 2010) (quashing subpoena with “blanket

   requests” against non-party).

          Third, the Subpoenas request records that the SEC must seek from the defendants in the

   underlying action and not the non-party Brausers. For example, Request No. 2 includes all

   communications that the Brausers may have had with the named defendants in the Honig Matter

   including their father Defendant M. Brauser. See, e.g., Ex. A at 3. Likewise, Request No. 4 asks

   for all documents that the non-party Brausers may have had with the Honig Matter defendants

   concerning the voting rights for all of the issuers/companies referenced in Request No. 1.




                                               10
                                   HomeR BonneR Jacobs Ortiz, P.A.
                        1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                       305 350 5100 | www homerbonner.com
Case 1:19-mc-24587-MGC Document 1 Entered on FLSD Docket 11/05/2019 Page 17 of 27



           These requests are unduly burdensome because the named parties to the litigation would

   have the same records. Thus, following the mandates of Rule 26 and 45, the SEC can and must

   obtain these records from the parties themselves and not the Brausers. See In re Subpoena to

   Produce Documents of Clapp, No. 14-80191, 2014 WL 3784112, at *4 (N.D. Cal. Jul. 31, 2014)

   (quashing nonparty subpoena that “sought to determine [a party’s] knowledge [about the issue]”

   because this information could be obtained from the party itself); Davidson, 2010 WL 11507180,

   at *2 (quashing non-party subpoena for, among other reasons, the documents requested were in

   possession of a party); Braxton v. Farmer’s Ins. Grp., 209 F.R.D. 651, 654 (N.D. Ala. 2002)

   (quashing non-party subpoenas for email communications that plaintiff could obtain from

   defendant).

           Last, the “Relevant Period” of the SEC’s requests—from November 1, 2010 through

   March 1, 2018, extends well beyond the timeframe of the three purported pump-and-dump

   schemes alleged in the Complaint. The SEC alleges in the FAC that the earliest pump and dump

   transaction related to the three purported schemes began in August 2013, and ended in May

   2016. Ex. D, ¶¶ 98, 141-49. There is simply no need for the SEC to obtain records from the

   non-party Brausers for documents outside of the real relevant period—August 2013 through May

   2016.

                 2. The vast breadth and expansive timeframe of the Subpoenas mandate that they
                    should be quashed.

           The breadth of the Brauser subpoena requests including the nearly 8-year time period,

   speaks for itself:

       ▪   First request: 33 issuers/companies;



                                               11
                                   HomeR BonneR Jacobs Ortiz, P.A.
                        1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                       305 350 5100 | www homerbonner.com
Case 1:19-mc-24587-MGC Document 1 Entered on FLSD Docket 11/05/2019 Page 18 of 27



       ▪   Second request: 64 individuals;

       ▪   Third request: 36 separate requests ([2 individuals and 7 entities] x 4 individuals);7

       ▪   Fourth request: 198 requests (6 individuals x 33 issuers/companies);8

       ▪   Fifth request: 66 requests (2 Schedules x 33 issuers/companies).

           Thus, conservatively, the SEC’s request is for “documents” and “communications” as

   broadly defined therein, (and as also defined by the SEC to include emails, texts, chats,

   telephone records, audio recordings, contracts and/or agreements,”) for, at a minimum, 397

   distinct inquires covering almost an eight-year period. The overbreadth, particularly viz-a-viz

   the FAC’s allegations centering on the pump and dump of three companies from 2013 through

   2016 is, res ipsa loquitor. See, e.g., America Online, Inc. v. Bagley, No. 05-22399, 2005 WL

   8155872, at *2 (S.D. Fla. Nov. 1, 2005) (holding subpoena recipient not required to produce

   documents in response to the portion of subpoena that was “overbroad on its face” as being

   unduly burdensome).9 Their clear overbreadth alone warrants them being quashed.

           And there is more. Interestingly, the SEC issued the extremely overbroad Subpoenas the

   very same day the district court in the Honig Matter issued an order advising the SEC that



   7
    In this request, Ben Brauser’s subpoena only references Daniel but not Joshua, and while
   Joshua’s references ‘You’ as defined as Joshua, it also restates “Joshua.” We believe these are
   scrivenor’s errors, and were meant to mirror Daniel’s subpoena, which request includes his two
   brothers, Ben and Joshua. See Ex. A at 4; Ex. B at 4; Ex. C at 4.
   8This does not include “anyone acting on Frost’s behalf or his affiliated entities’ behalf.” Ex. A
   at 4; Ex. B at 4; Ex. C at 4.
   9AOL’s quashed request was for “All documents referring or relating to Your business
   relationship with ... any of Your customers or vendors, from January 1, 2004 to the present.” Id.,
   at *2. This is remarkably similar to the SEC’s request here, and in-fact only covered a one-and-
   a-half-year period from January 1, 2004, though August 15, 2005.

                                               12
                                   HomeR BonneR Jacobs Ortiz, P.A.
                        1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                       305 350 5100 | www homerbonner.com
Case 1:19-mc-24587-MGC Document 1 Entered on FLSD Docket 11/05/2019 Page 19 of 27



   pursuant to Life Partners Holdings, Inc., 2012 WL 12850253, at *2, discovery which was not

   part of a purely separate administrative investigation unrelated to the Honig Matter would be

   subject to the Federal Rules of Civil Procedure. See Ex. I. The Subpoenas and their broad

   requests read more like an administrative investigatory subpoena than one subject to the

   strictures of Rule 45. This suggests that the Subpoenas are really investigatory subpoenas issued

   with the purpose to further investigate Michael Brauser who continues to litigate against the SEC

   in the Honig Matter. If this is the case, it is yet another reason why the Subpoenas issued to the

   non-party Brausers run afoul of Rule 45’s constraints and should be quashed.

                    3. The burden placed upon the non-party Brausers to gather and produce
                       documents responsive to the Subpoenas is undue.

             To comply with the Subpoenas, the Brausers, in addition to having to retain the

   undersigned counsel, have contracted with a e-discovery vendor, and with the undersigned’s

   assistance and facilitation, have provided the vendor the entirety of their email communications

   during the nearly 8-year defined relevant period. B. Brauser Decl., ¶¶ 8, 9 attached as Ex. J. The

   sheer size of just the Brausers’ email inboxes are massive—more than 99 gigabytes. Id., ¶ 9.

   Once all of these records have been processed in a searchable format, the vendor, will have to, at

   the Brausers’ expense and with the undersigned’s guidance, run search terms to identify

   potentially responsive documents. Id. The costs at the outset for the e-discovery vendor alone

   are estimated to be $4,000 per month. Id. Then, separately, the Brausers would be forced to

   locate, sort, and package other documents not captured as attachments to their emails. Id.10 And

   ultimately, Ben Brauser, an attorney for his father, Michael Brauser, along with undersigned



   10   Once, and if, documents are produced to the SEC, the monthly charged may decrease. Id.

                                                 13
                                     HomeR BonneR Jacobs Ortiz, P.A.
                          1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                         305 350 5100 | www homerbonner.com
Case 1:19-mc-24587-MGC Document 1 Entered on FLSD Docket 11/05/2019 Page 20 of 27



   counsel, will have to review the search term hits to determine whether each document is

   responsive and not subject to a privilege. Id., ¶ 10. In short, this is a very expensive process for

   individuals who are not parties to the actual litigation.

          Consequently, the undue burden placed on the nonparty Brausers is conspicuous, while

   the relevance to the entirety of the SEC’s requests is murky at best. The subpoenas must be

   therefore be quashed. See, e.g., Concord Boat Corp. v. Brunswick Corp., 169 F.R.D. 44, 53-54

   (S.D.N.Y. 1996) (subpoena to non-party quashed entirely as it subjected the non-party to an

   undue burden).

          B. The Subpoena issued to non-party Ben Brauser must be quashed because it calls
             for the production of documents protected by the attorney-client privilege and
             the work-product doctrine in violation of Rule 45(d)(3)(A)(iii).

          The SEC’s subpoena issued to non-party Ben Brauser, Esq., should be quashed for an

   additional reason—that is, the documents sought by the SEC are subject to the attorney-client

   privilege. Ben Brauser is an attorney in good standing, licensed in the State of Florida, and

   beginning in February 2010, has served as legal counsel for his father, Michael Brauser. Ex. J,

   Brauser Decl., ¶¶ 1, 3, 5, 6. Consequently, all of the SEC’s requests to Ben Brauser insofar as

   they ask for his communications with Michael Brauser or on Michael Brauser’s behalf regarding

   his (Michael Brauser’s) investments, stock trading, or SEC schedule filings (i.e., Requests No. 1-

   5), would likely be subject to either the attorney-privilege or the work-product doctrine. See

   generally United States v. Schaltenbrand, 930 F.2d 1554, 1562 (11th Cir. 1991) (holding that a

   communication is privileged if “the client reasonably understood the conference to be

   confidential.”). Therefore, pursuant to Rule 45(d)(3)(A)(iii), the Court must quash the SEC’s

   subpoena issued to Ben Brauser.


                                               14
                                   HomeR BonneR Jacobs Ortiz, P.A.
                        1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                       305 350 5100 | www homerbonner.com
Case 1:19-mc-24587-MGC Document 1 Entered on FLSD Docket 11/05/2019 Page 21 of 27



          For the same reasons, the SEC’s subpoena would also be unduly burdensome because

   each record that is potentially responsive to the subpoena would need to be reviewed manually

   by Ben Brauser and the undersigned for privilege and work-product doctrine protection. Ex. J, ¶

   9. Thus, after this review is completed, the undersigned would be tasked, at the Brausers’

   expense, of preparing a privilege log for almost 8 years of documents and communications for

   companies and individuals that have nothing to do with the core allegations of the FAC.

          C. If the Subpoenas are not quashed, the scope of the Subpoenas should be
             narrowed.

          If the Subpoenas are not quashed, their scope should be narrowed to only that

   information that is relevant and material to the SEC’s claims in its FAC. While the party

   moving to quash the subpoena has the burden to demonstrate the burden imposed upon it, courts

   are to consider the status of a witness as a non-party when determining the degree of the burden.

   Schaaf, 2006 WL 2246146, at *2. The party issuing the subpoena is required to take steps to

   avoid imposing undue burden or expense on the person subject the subpoena. Fed. R. Civ. P.

   45(d)(1) (“A party or attorney responsible for issuing and serving a subpoena must take

   reasonable steps to avoid imposing undue burden or expense on a person subject to the

   subpoena.”).

          As noted above, the Subpoenas are an extraordinary fishing expedition, focused on what

   amounts to hundreds of requests for issuers/companies and individuals very far-afield from the

   SEC’s claims that center around three specific companies. Far more reasonable subpoenas to

   Joshua Brauser and Daniel Brauser would:




                                              15
                                  HomeR BonneR Jacobs Ortiz, P.A.
                       1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                      305 350 5100 | www homerbonner.com
Case 1:19-mc-24587-MGC Document 1 Entered on FLSD Docket 11/05/2019 Page 22 of 27



          (1) Limit the “Relevant Period” from August 2013 when the FAC alleges the pump and

              dump began for Company A, to 2016, the year the pump and dump allegedly

              occurred from Company B (Company C was alleged to have occurred in 2015);

          (2) Limit Request No. 1 to the Brausers’ information pertaining to Biozone, MGT, and

              MabVax;

          (3) Quash Request No. 2 in its entirety as the only relevant communications would be

              with individuals on the list are parties to the Honig Matter, and therefore, the SEC

              must obtain the communications from them;

          (4) Quash Request No. 3 in its entirety as it does not tie into any allegations in the FAC;

          (5) Quash Request No. 4 in its entirety as the only relevant communications would be

              with individuals who are parties to the Honig Matter, and therefore, the SEC must

              obtain the communications from them; and

          (6) Permit Request No. 5 to remain as is if the limitation of Request No. 1 is

              implemented.

   With respect to Ben Brauser, due to his role as M. Brauser’s legal counsel from 2010 through the

   present, the Court should, at a minimum, apply the limitations above and further limit the scope

   of his Subpoena to exclude all communications and documents in Ben Brauser’s possession

   relating to his client, M. Brauser.

          Given the allegations in the FAC, there is no justification for the wide-ranging Subpoenas

   issued by the SEC. The limitations in scope articulated above are far more reasonable and

   justifiable, and respectfully, in the event the subpoenas are not quashed in their entirety, should

   be implemented.


                                               16
                                   HomeR BonneR Jacobs Ortiz, P.A.
                        1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                       305 350 5100 | www homerbonner.com
Case 1:19-mc-24587-MGC Document 1 Entered on FLSD Docket 11/05/2019 Page 23 of 27



          D. The Court must order the SEC to pay the costs of filing this motion to quash and
             any subsequent costs incurred by the Brausers to the extent it must produce
             records.

          If the Subpoenas are not quashed, in addition to narrowing their scope, the cost of

   compliance, (even as narrowed) must be shifted to the SEC because the costs are significant.

   Moreover, given the SEC’s unwillingness to withdraw or curtail the scope of its subpoenas,

   attorney’s fees should be awarded for the Brausers.

          Rule 45(d)(1) requires the attorney responsible for issuing and serving a subpoena to take

   reasonable steps to avoid imposing an undue burden or expense on the person subject to the

   subpoena. Rule 45(d)(2)(B)(ii) requires that a non-party ordered to comply with a subpoena

   must be protected from significant expense incurred in complying with the subpoena. See In re

   Hornbeam Corp., No. 14-24887, 2019 WL 5106768, at *2 (S.D. Fla. Sept. 27, 2019) (holding

   that subpoena respondents were entitled to recover reasonable costs associated with the

   production of documents).

          In determining whether a subpoena imposes undue burden or expense on a nonparty,

   courts must balance the requesting party’s interest in disclosure against the burden of disclosure

   of a nonparty. Narcoosee Acquisitions, LLC v. Kohl’s Dept. Stores, Inc., 2014 WL 4279073, at

   *2 (M.D. Fla. Aug. 28, 2014) (citing 9A Wright & Miller, Federal Practice & Procedure,

   §2463.1 (3d ed.)).

          The court for the district where compliance is required must enforce this duty and
          impose an appropriate sanction – which may include lost earnings and reasonable
          attorney’s fees – on a party or attorney who fails to comply.

   Fed. R. Civ. P. 45(d)(1).




                                               17
                                   HomeR BonneR Jacobs Ortiz, P.A.
                        1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                       305 350 5100 | www homerbonner.com
Case 1:19-mc-24587-MGC Document 1 Entered on FLSD Docket 11/05/2019 Page 24 of 27



          Rule 45 sets out two ways in which a person may be compensated. First, it allows the

   Court to issue sanctions for a party who fails to take reasonable steps to avoid undue burden or

   expense on a person or subject of the subpoena. See Fed. R. Civ. P. 45(d)(1). Second, it allows

   the court to order the serving party to reasonably compensate the subpoena respondent, including

   reasonable compensation for attorney’s fees. In re Hornbeam Corp., 2019 WL 5106768, at *2

   (citing Fed. R. Civ. P 45(d)(3)(C)(ii)).

          The court’s power to impose an appropriate sanction under Rule 45(d)(1) is discretionary.

   Legal Voice v. Stormans Inc., 738 F. 3d 1178, 1185 (9th Cir. 2013). The Court has discretion

   “over the type and degree of sanction imposed,” and “[p]ayment of opposing counsel’s

   attorneys’ fees is one form of permissible sanction.” Mount Hope Church v. Bash Back!, 705 F.

   3d 418, 425 (9th Cir. 2012).

          Here, the undersigned conferred telephonically with the SEC on two separate occasions.

   At the initial conferral, the SEC was unwilling to make any compromises or concessions, but

   agreed to a follow-up call once the volume of the potential information was better understood.

   As noted in footnote 4 above, the SEC did provide for additional time to respond, and agreed to

   have a follow-up call with the undersigned. The follow-up call did not yield any further fruit to

   resolve this matter. The undersigned conveyed how searching through the large amount of data

   was unduly burdensome, and requested the scope be narrowed. The undersigned also

   highlighted that Ben Brauser was, and is, Michael Brauser’s attorney, thus raising a multitude of

   issues under Rule 45, and requested the SEC entirely withdraw the subpoena to Ben, or

   recognize the assertion of privilege over most, if not all, of the documents and communications.

   The SEC would not agree to this proposal on the call, said it would take it under advisement and


                                               18
                                   HomeR BonneR Jacobs Ortiz, P.A.
                        1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                       305 350 5100 | www homerbonner.com
Case 1:19-mc-24587-MGC Document 1 Entered on FLSD Docket 11/05/2019 Page 25 of 27



   would call back the undersigned at a later undetermined date. Of course, Daniel and Joshua’s

   responses are due November 13, 2019.

             The SEC’s unwillingness to modify its subpoenas under the guise that the FAC makes

   passing reference to “affiliates” is untenable and unreasonable. The SEC is not acting in good

   faith, and is simply utilizing its governmental authority bolstered by its virtually unlimited

   resources. This Court should check such conduct, and impose reasonable attorney’s fees and

   costs on the SEC for its failure to either withdraw or offer a bona-fide limit to the Brauser

   subpoenas. See SEC v. Schooler, No. 16-cv-00517, 2016 WL 6821079, at *5 (D. Nev. Nov. 17,

   2016) (awarding attorney’s fees and costs against SEC for issuing non-party subpoena to former-

   spouse in aid of execution of judgment against deceased ex-husband where the subpoena sought

   to depose her and requested the production of fifty-categories of documents);11 Narcoosee

   Acquisitions, LLC, 2014 WL 4279073, *3 (awarding attorney’s fees and costs incurred by non-

   party where defendant could have obtained the desired communications from a party, and after

   conferral, counsel justified the issuance of the subpoenas by stating, “because I can.”). Given the

   SEC’s conduct here and the extremely broad scope of the Brauser subpoenas, this Court should

   award the Brausers attorney’s fees and costs.12




   11In Schooler, the court referenced a sister court’s opinion with a rather poignant passage: “A
   party demands the sun, moon and stars in a document request or interrogatory, refusing to even
   give a little bit. The meet and confer required by the court in advance of a motion is perfunctory
   at best, with no compromise whatsoever. But when the parties appear before the court, the
   recalcitrant party possess newfound flexibility and a willingness to compromise. Think Eddie
   Haskell signing the Beaver’s praises to June Cleaver, only moments after giving him the
   business in private.” Id. (citations and internal quotations omitted).
   12
        The undersigned will be prepared to submit its billing records should the Court so request.

                                                 19
                                     HomeR BonneR Jacobs Ortiz, P.A.
                          1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                         305 350 5100 | www homerbonner.com
Case 1:19-mc-24587-MGC Document 1 Entered on FLSD Docket 11/05/2019 Page 26 of 27




   V.     CONCLUSION

          WHEREFORE, the Brausers respectfully request this Court quash the subpoenas in their

   entirety, or, in the alternative, properly narrow their scope given their undue burden. The

   Brausers also respectfully request attorney’s fees and costs.


               CERTIFICATE OF CONFERAL UNDER LOCAL RULE 7.1(a)(3)

          The undersigned attempted to confer with SEC counsel. However, despite two in-depth

   conversations on October 23, 2019 and November 4, 2019, the parties were unable to reach any

   reasonable resolution.




                                                             Respectfully submitted:



                                                             Attorneys for Petitioners Ben Brauser,
                                                             Daniel Brauser, and Joshua Brauser
                                                             1200 Four Seasons Tower
                                                             1441 Brickell Avenue
                                                             Miami Florida 33131
                                                             Phone: (305) 350-5116
                                                             Fax: (305) 372 2738

                                                             By:     s/ Adam L. Schwartz
                                                                     Adam L. Schwartz, Esq.
                                                                     Email: aschwartz@homerbonner.com
                                                                     Florida Bar No.: 103163




                                               20
                                   HomeR BonneR Jacobs Ortiz, P.A.
                        1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                       305 350 5100 | www homerbonner.com
Case 1:19-mc-24587-MGC Document 1 Entered on FLSD Docket 11/05/2019 Page 27 of 27



                                   CERTIFICATE OF SERVICE


          I HEREBY CERTIFY that on the 5th day of November, 2019, a true and correct copy of

   the foregoing was filed via CM/ECF, and was served upon the following via the method

   indicated below:


          Served via email and registered mail:
          Securities and Exchange Commission
          c/o Nancy Brown, Esq.
          200 Vesey Street, New York, NY 10281
          brownn@sec.gov
          Counsel for Respondent U.S. Securities and Exchange Commission

          Served via registered mail
          United States Attorney’s Office
          99 NE 4th Street
          3rd Floor – Civil docket clerk
          Miami, Florida, 33132

          Served via registered mail
          United States Attorney General William P. Barr
          US Department of Justice
          950 Pennsylvania Avenue, NW
          Washington, DC 20530-0001



                                                                     s/ Adam L. Schwartz
                                                                     Adam L. Schwartz, Esq.




                                             21
                                 HomeR BonneR Jacobs Ortiz, P.A.
                      1200 Four Seasons Tower | 1441 Brickell Avenue | Miami Florida 33131
                                     305 350 5100 | www homerbonner.com
